           Case 1:18-cv-08213-KPF Document 19 Filed 03/20/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
Elizabeth Morris,

                    Plaintiff,                                  NOTICE OF LIMITED SCOPE
                                                                APPEARANCE OF PRO BONO
                    -against-                                            COUNSEL
                                                                    18-cv-8213(KFP)
Sessions, US Attorney General, et al.,

                   Defendants.
------------------------------------------------------x

To the Clerk of this Court and all parties of record:

    Enter my appearance as pro bono counsel in this case on behalf of Plaintiff, Elizabeth

Morris, for the limited purpose of providing advice and representation in a settlement conference

and/or mediation through the Southern District’s Alternative Dispute Resolution Program. I

certify that I am admitted to practice in this Court.




Dated: March 20, 2019
       New York, New York



                                                          BETH E. GOLDMAN, ESQ.
                                                          New York Legal Assistance Group

                                                          /s/ Susanne Toes
                                                          Susanne Toes - Staff Attorney
                                                          Attorney for Plainitff
                                                          NYLAG Clinic for Pro Se Litigants
                                                          Room LL22, 40 Foley Square
                                                          New York, NY 10007
                                                          Phone: 212.613.5090
                                                          Fax: 212.714.2050
                                                          Email: skeane@nylag.org
